
	
		One Hundred Twelfth Congress of the United States
		  of America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. CON. RES. 28
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 21, 2011
			Agreed
			 to
		
		CONCURRENT RESOLUTION
		Authorizing the use of Emancipation Hall in
		  the Capitol Visitor Center for an event to award the Congressional Gold Medal,
		  collectively, to the 100th Infantry Battalion, 442nd Regimental Combat Team,
		  and the Military Intelligence Service, United States Army, in recognition of
		  their dedicated service during World War II.
	
	
		1.Use of Emancipation Hall for Event to award
			 the Congressional Gold Medal
			(a)AuthorizationEmancipation Hall in the Capitol Visitor
			 Center is authorized to be used for an event on November 2, 2011, to award the
			 Congressional Gold Medal, collectively, to the 100th Infantry Battalion, 442nd
			 Regimental Combat Team, and the Military Intelligence Service, United States
			 Army, in recognition of their dedicated service during World War II.
			(b)PreparationsPhysical preparations for the conduct of
			 the event described in subsection (a) shall be carried out in accordance with
			 such conditions as may be prescribed by the Architect of the Capitol.
			
	
		
			
			Secretary of the Senate
		
		
			
			Clerk of the House of Representatives
		
	
